Fourth Court of Appeals
                                          San Antonio, Texas
                                                 August 3, 2015

                                              No. 04-15-00211-CR



                                                 Carl C. ROSS,
                                                   Appellant

                                                   v.
                                               The State /s
                                          THE STATE OF TEXAS,
                                                Appellee

                        From the 175th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2014CR4661B
                               Honorable Mary D. Roman, Judge Presiding

                                                    ORDER
             The Appellant’s Motion for Extension of Time to File the Brief has been GRANTED.
      Time is extended to August 28, 2015.

                                                             PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT




cc:             Michael D. Robbins                                Nicolas A. LaHood
                Bexar County Public Defender's Office             District Attorney, Bexar County
                101 W. Nueva, Ste. 370                            101 W. Nueva, Suite 370
                San Antonio, TX 78205-3440                        San Antonio, TX 78205